Citation Nr: 0028761	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  00-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's nephew


ATTORNEY FOR THE BOARD

D. Dean





INTRODUCTION

The appellant is the widow of a deceased veteran who had 
recognized guerrilla service from January to November 1945.  
The veteran died in June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

By letter dated September 25, 2000, the appellant requested 
that she be permitted to appear at a personal hearing to be 
held at the Manila RO before a traveling Member of the Board.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board as soon as possible, providing 
the appellant with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (1999).  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



